  Case 3:19-cv-01835-WQH-JLB Document 16 Filed 03/03/20 PageID.96 Page 1 of 1




                          United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Collette Stark

                                                           Civil Action No.    19cv1835-WQH-JLB

                                            Plaintiff,
                                     V.
First Meridian Financial, Inc. a                                 DEFAULT JUDGMENT
Delaware corporation                                               IN A CIVIL CASE

                                          Defendant.


Decision by Court. This action came before the Court. The issues have been heard and a decision has
been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Judgment is entered in favor of Collete Stark and against First Meridian Financial, Inc., in the amount
of $2,000.




Date:            3/3/20                                         CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ A. Garcia
                                                                                      A. Garcia, Deputy
